JOHN R. BROWN, Chief Judge,
dissenting in part and concurring in part:
I concur in all of Judge Goldberg’s excellent opinion and the result except those portions headed Monopolization and Attempted Monopolization.41
I think the issues of monopoly or attempted monopoly called for a jury determination. The holding on no monopoly as a matter of law rests42 on the determination that the relevant market was ornamental plants generally, not just chrysanthemums in their infinite varieties.
Because Judge Goldberg has with infinite patience and objectivity discussed' fully the factual and legal pros and cons I need not detail them here.
It is enough for me to base this on my impressions. As I faced — in preparation for the oral arguments of a case all feared would produce an opus of the kind it did— the complex briefs of these skilled advocates, I thought that the whole thing turned on chrysanthemums. That is all we talked about and heard on oral arguments.43 This was big business — the business of the breeding, developing, propagating and ever-expanding distribution and sales of chrysanthemums or cuttings which would produce chrysanthemums for a like cycle of production, distribution and sales of chrysanthemums.44
*1385Equally significant, what we hold unanimously as to § 1 of the Sherman Act is that CFPC and CFPCF were hurt, not in whatever business they might have had in general ornamental plants, but in the business of chrysanthemums. The pricing, distribution and exclusionary practices condemned related to chrysanthemums, because the record shows (see my note 45, supra) that no matter how much sale of particular flowers may vary from time to time because of relative availability, price and demand, chrysanthemums are a large and significant factor in the total ornamental plant trade. The “relevant market” then even on the Court’s analysis is not just ornamental flowers generally, but ornamental flowers including, as a significant element, chrysanthemums.
The power to exclude CFPC-CFPCF from chrysanthemums implies the possibility of exclusion of others to the point even of ultimate actual monopoly. And what has happened in this process? It is that one having an overwhelming position in an essential product has forced a competitor or potential competitors to abandon a significant legitimate phase of its general business so that no longer can it offer to the trade popular items without which service and market acceptability is incomplete. And all of this is accomplished, not because the predator has a dominant position in all plants, but because it has dominance45 as to an indispensable element.
In more traditional language this cryptic analysis bears fruit — or more, accurately— flowers. When the practical result of the BGA is realized, it becomes apparent that the relevant market is the chyrsanthemum market. The agreements effectively gave Yoder control over existing new and future, as yet nonexistent, new chrysanthemum varieties. This was accomplished in a manner which affected two groups, not just boycott victims. To receive the newer varieties, the boycott victims were required to agree to the BGA terms. Likewise, those who had already agreed to these terms had to continue to adhere to them or risk becoming a boycott victim. Thus, receipt by anyone of the BGA covered never varieties depended on acceptance of or continued following of the BGA.
Since BGA was composed only of breeders, since a breeder member’s voting strength was proportional to the expenses which that member bore, and since the expenses borne were determined in proportion to the amount of royalties collected on the breeder’s new varieties, Yoder controlled BGA. The record indicates that Yoder’s share of chrysanthemum cuttings varied from 61.4% in 1969 to 58.1% in 1972. Furthermore, although not legally significant with respect to relief, the fact that in the pre-statute of limitations period Yoder had almost 100% of the newer varieties of chrysanthemums registered with BGA has great historical significance.
Control of the BGA is tantamount to control of the sale of any chrysanthemum cutting registered with BGA. In economic terms, Yoder controlled the market supply of BGA chrysanthemum cuttings. Indeed, the structure of BGA for voting purposes was such that Yoder could control this cutting supply without necessarily retaining ownership of a majority of BGA chrysanthemum varieties. Not satisfied with this control, Yoder supplemented the BGA with the GRA program (with similar restrictions to the BGA) which was designed to extend its control over non-BGA covered new chrysanthemum varieties. The intended effect was expansion of Yoder’s control over the total market supply of chrysanthemum cuttings. The success of this combined BGA-GRA program is partly demonstrated by the increasing percentage of CFPC’s and CFPCF’s sales which Yoder controlled varieties claimed: 1963, 0.19%; 1969, 17.59%; 1971, 41.22%.
In light of Yoder’s control of BGA, the increased percentage of Yoder controlled varieties in CFPC and CFPCF sales, and the indicated responsiveness of grower demand for cuttings to changes in ultimate *1386consumer demand, any refusal by CFPC and CPFCF to abide by the terms of the respective agreements would have made them unable to service growers, partly or perhaps totally, when the consumer demand switched from other flowers in the ornamental flower bouquet to chrysanthemums.
Anytime discussion of the relevant market arises, basic economic tools are used. Often use of these tools tends to make one forget the explicit underlying assumptions on which these analytical devices are based. Explicit in all supply and demand analysis is time. Similarly, relevant market determinations necessarily entail supply and demand considerations. Thus, time is a mandatory consideration when the relevant market is being determined. Over a time span, the responsiveness of grower demand for different flowers to shifting consumer demand does not, a fortiori, indicate that the ornamental flower market per se is composed of “ . . . commodities reasonably interchangeable by consumers for the same purpose . . . ” at a given time. If the bundle of flowers described as the ornamental flower market is perceived as a changing composition of certain flowers over a time span, at any given moment that market is one for a specific flower or for specific flowers. Thus, the time frame under consideration is a variable which must be controlled when the relevant flower market is being determined.46
Consequently, when a supplier cannot sell growers a specific flower demanded at a set time, he is effectively excluded from the ornamental flower market at that time. Alternatively, when the demand for a specific combination of flowers includes chrysanthemums, one who cannot supply all parts of that singular bundle is excluded from the market for that bundle of flowers at that time.
At any given moment when CFPC-CFPCF was faced with grower demand for chrysanthemum cuttings or a flower cutting bundle which included significant amounts of chrysanthemum cuttings, the relevant market was chrysanthemum cuttings: either chrysanthemum cuttings were synonymous to the ornamental flower market or monopolization of the chrysanthemum market carried with it the power to control the ornamental market analogous to the Standard Oil Co. v. United States, 1911, 221 U.S. 1, 77, 31 S.Ct. 502, 55 L.Ed. 619, and United States v. Aluminum Company of America, 2 Cir., 1945, 148 F.2d 416, 424, rationale. As any propagator-distributor who desired to supply growers with the flower cuttings they required at that instant, any failure to adhere to the BGA system by CFPC-CFPCF risked the inability to meet demand at that instant when Yoder controlled varieties were requested. In simpler terms, at specific times through the BGA and GRA arrangement Yoder possessed the power to exclude CFPC and CFPCF from the ornamental flower market by monopolization of the chrysanthemum market47
A stronger plant will not immediately take over an entire garden. However, failure to control its relentless growth into various portions secures its eventual elimination of weaker varieties. So too in the ornamental flower-chrysanthemum market.
Operating on what I hope is not a dubious notion that a Judge should have at least the common sense — although not encased in Seventh Amendment armor — of a jury I cannot escape the conviction that these competing factors called for fact-finder resolution, not a deliverance of law from our non-horticulture hothouse. When one wants a Yellow Rose of Texas he is not satisfied with a Mrs. Miniver, no matter how cheap, available or beautiful in some other beholder’s eye. A camellia for a hair dress offset to olive skin and a black gown is not filled by a carnation, or for that matter, a chrysanthemum.
*1387To each his own. And here David and Goliath are struggling over a single thing— chrysanthemums. Survival of one in this business depends on whether the other can be curbed.
I respectfully dissent as to this feature of the Court’s holding.48

. For ease of reference, the footnotes in the dissent follow consecutively those of the Court.


. I fully approve the Court’s construction of our opinion in Cliff Food Stores, Inc. v. Kroger, Inc., 5 Cir., 1969, 417 F.2d 203, which in language looser than needed, discussed this in terms of 50% plus. That would be bad law, but worse bad economics. In non-§ 2 Sherman Act but highly analogous antitrust situations, 14% and 34-36% of the relevant markets have been sufficient for anti-competitive purposes. United States v. Philadelphia National Bank, et al., 1963, 374 U.S. 321, 83 S.Ct. 1715, 10 L.Ed.2d 915; compare United States v. First City National Bank of Houston, 1967, 386 U.S. 361, 87 S.Ct. 1088, 18 L.Ed.2d 151, with United States v. Provident National Bank, E.D.Pa., 1968, 280 F.Supp. 1.


. I acknowledge, of course, that CFPC and CFPCF did, soto voce, urge the ornamental flower relevant market theory.


. The Court recognizes this (see p. 1351):
23 states
2,134 growers
145 million standard plant blooms
129 million standard plants
34.5 million pompom blooms
136 million pompom plants
475 varieties
$83.5 wholesale value


. The Court points out that Yoder’s share of chrysanthemum cuttings went from 61.4% in 1969 to 58.1% in 1972 (see note 20, supra and appended text).


. C. Ferguson, Microeconomic Theory, at 28, 113-15 (Rev. ed. 1969).


. See generally R. Posner, An Economic Analysis of Law, at 124-27 (1974); see also R. Posner, Antitrust Cases, Economic Notes and Other Materials, at 612-18 (1974).


. I can’t resist the temptation to express a regret that having gone all the way through an extended evidentiary jury trial the Trial Court did not submit this issue to the jury under appropriate general instructions and a special verdict. F.R.Civ.P. 49(a). Jamison Co., Inc. v. Westvaco, Corp., 5 Cir., 1976, 526 F.2d 922, reh. denied, 530 F.2d 34. Then we could have disposed of the issue once and for all, without — assuming I am right and the Court wrong — a new trial on substantially the same evidence.
This comment goes also to the Trial Judge’s failure to use, as he did with respect to some issues — an alternative 49(a) special issue submission on the two “fact of damage” theories, one of which we find to be faulty but which in the inscrutable mystery of a general verdict may have infected an otherwise sustainable dollar damage award. Now all agree that this must go back for a limited retrial wending its way between what we have said, what we have not said and what perhaps we meant to say.